Citation Nr: 1719901	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  08-18 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a bilateral eye disability, claimed as macular degeneration and diagnosed as cataracts, dry eyes, and drusen, to include as due to radiation exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1971 to January 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In November 2010, the Veteran testified before the undersigned during a Board hearing at the RO.  A transcript of the hearing is associated with the file. 

This issue was remanded by the Board in March 2011, August 2014, and January 2016 for further evidentiary development.

As noted in the January 2016 Remand, the Board has expanded the Veteran's original service connection claim for macular degeneration to include cataracts, dry eyes, and drusen.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDING OF FACT

Bilateral macular degeneration, bilateral cataracts, bilateral dry eyes, and drusen were not manifest during service and are not attributable to service, to include in-service exposure to microwave radiation.


CONCLUSION OF LAW

Bilateral macular degeneration, bilateral cataracts, bilateral dry eyes, and drusen were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Compliance with Stegall

As noted in the Introduction, the Board most recently remanded this issue in January 2016.  The Board instructed the RO to: (1) undertake additional development and provide proper notice to the Veteran; (2) obtain any outstanding treatment records; (3) obtain a VA medical opinion; and (4) readjudicate the claim. 

VA sent a March 2016 letter complying with directive (1).  Updated VA treatment records were associated with the file.  March 2016 and October 2016 VA medical opinions were obtained in accordance with the Remand directives.  The issue was readjudicated in a January 2017 Supplemental Statement of the Case.  As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

II. VA's Duties to Notify and Assist

VA's duty to notify was satisfied by a June 2007 letter and subsequent letters during the course of the appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated available service treatment records, identified private treatment records, and VA treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist. 
The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).

Most recently, March 2016 and October 2016 VA medical opinions were issued after a thorough review of the claims file, to include an April 2013 VA examination report.  The record does not reflect that, when viewed in concert, these medical opinions are inadequate.  38 C.F.R. § 3.159 (c) (4), 4.2; Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner considered the Veteran's relevant medical history and lay statements, and provided a well-reasoned and adequately supported opinions. 

During the November 2010 Board hearing, the undersigned Acting Veterans Law Judge (AVLJ) clarified the issue on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claim.  The actions of the AVLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.


III. Service Connection

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a). 

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309 (a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307   (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303 (b).  In addition, certain chronic disabilities are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307 (a), 3.309(a).  Here, the Veteran has not been diagnosed with a chronic condition in accordance with 38 C.F.R. § 3.309 (a), and as a result, these provisions are not applicable.

With respect to eye disorders, refractive errors are not considered diseases or injuries for VA purposes, and provide no basis for service connection.  38 C.F.R. §§ 3.303 (c), 4.9; Beno v. Principi, 3 Vet. App. 439, 441 (1992).  In the absence of a superimposed disease or injury, service connection may not be allowed for refractive errors of the eyes even if visual acuity decreased in service, as those are not diseases or injuries within the meaning of applicable legislation relating to service connection.  See id.; see also VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45,711 (1990).

As a preliminary matter, the Board notes that a Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment into service.  38 U.S.C.A. § 1111.  If such a condition is not noted upon enlistment, the presumption of soundness will apply.  While defective color vision was noted upon enlistment, that is not the issue on appeal.  No other eye preexisting eye disorder was noted upon enlistment and there is no medical evidence that an eye disorder preexisted service.  The March 2015 VA examiner specifically stated that the question of whether a preexisting condition existed could not be answered, referencing drusen, due to the lack of records.

In addition, the Board notes that congenital or developmental defects are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303 (c), 4.9.  Service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  A congenital defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.  

To the extent that any of the Veteran's diagnosed eye disorders would be considered a disease of congenital, developmental, or familial origin, specifically drusen, the Board notes that there is no evidence of aggravation of such a condition while in-service.  Pursuant to the Board's August 2014 Remand, a March 2015 addendum medical opinion was provided.  The examiner focused specifically on the Veteran's diagnosed "dominant drusen."  The examiner gave a thorough explanation regarding the variations of drusen, noting that dominant drusen is not assumed present at birth, but may rather appear later in life.  The examiner found that it was not possible to determine if the Veteran's drusen preexisted service.  However, the examiner did conclude that while he could not determine if the Veteran's dominant drusen preexisted service, it was his opinion that the Veteran's dominant drusen was not aggravated beyond the normal progression of the disease during or due to the Veteran's military service, to include exposure to microwave radiation.  In reaching this conclusion, the examiner cited a lack of medical literature suggesting such a link.  

In addition, service treatment records are silent with respect to any complaints, findings or diagnoses pertaining to any such disorder.  Moreover, there is no competent medical evidence of an eye disorder until many years after service.  In turn, there is simply no competent evidence of aggravation of any potential eye disease that the Veteran may or may not have had in service.  As there is no evidence of aggravation of any congenital/hereditary eye disease in service, service connection is not permitted with respect to 38 C.F.R. §§ 3.303 (c), 4.9 as a matter of law.

With these preliminary findings out of the way, the Board now turns to the more general service connection provisions.  The Veteran asserts that his eye disability results from exposure to microwave radiation during service.  His military occupational specialty indicates that he worked in close proximity to microwave radiation, and he reported that his eyes were exposed to radiation while he performed his duties as a microwave repairman.  It is important to note that the Veteran has not asserted any exposure to ionizing radiation, and as a result, further development for radiation exposure is not warranted with regard to this claim.  38 C.F.R. § 3.309 (d)(3). 

The Veteran's service treatment records show that on his October 1970 enlistment examination he was found to have defective color vision, but there was no eye disease or injury observed.  His visual acuity at the time was 20/30 in his right eye (OD) and 20/70 in his left eye (OS).  There was no correction noted.  It appears that the Veteran was provided with eye glasses to correct his decreased visual acuity during service.  On the January 1973 examination prior to separation, his eyes were evaluated as normal, and his visual acuity at the time was 20/40 OD and 20/20 OS, and it was 20/20 with correction OD and 20/17 with correction OS. 

The Veteran has testified that he first observed problems with his vision in service and that he has continued to experience a decrease in his visual acuity since then.  He also testified that he was first told he had worsening vision about two years after separation from service.  The Veteran reported that he was diagnosed with macular degeneration about eight years prior to his Board hearing, or in approximately 2002.   The Veteran specifically denied any type of trauma or acute injury to the eyes while in service.  

The Veteran attended an April 2013 VA examination in which the examiner diagnosed bilateral maculopathy and cataracts.  The examiner also explained that the Veteran had dominant drusen, which was a hereditary condition not indicative of macular degeneration, was normally not progressive, and very rarely caused loss of vision.  The examiner noted that the Veteran's slight decrease in vision in the left eye was most likely attributable to the cataracts rather than to any maculopathy.  The examiner opined that it was less likely as not that the Veteran's macular degeneration was caused or aggravated by exposure to radiation in service.  With respect to the April 2013 VA opinion, the Board notes that it August 2014 Remand found it inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As a result, the Board assigns it no probative value.

A March 2016 VA medical opinion concluded that "based on the available records and on the behavior of both microwave radiation and the human eye, it is my opinion that it is less likely than not that the Veteran's diagnosed macular degeneration had its onset in or is otherwise related to his military service.  In fact, the probability that this patient developed macular degeneration from exposure to microwave radiation is much closer to zero percent than to 50 percent."  In the supporting rationale for this opinion, the examiner thoroughly explained the Veteran's diagnosis of "dry" or non-exudative age-related macular degeneration and the presence of drusen.  In addition, the examiner noted that the Veteran's visual acuity remained remarkably sharp in light of the diagnosis, as a recent examination revealed 20/20 vision bilaterally.  The examiner also provided an in-depth explanation of microwave radiation and how it is scientifically unlikely to cause macular degeneration.

The March 2016 VA examiner further opined that "[u]pon consideration of the behavior of microwave radiation...and on the conditions of the patient's corneas (normal) and lenses (only mild cataracts present) as described following an examination performed on 17 March 2016, it is my opinion that the [the Veteran's bilateral cataracts]" are less likely than not caused or aggravated by exposure to microwave radiation in service, or had their onset or were otherwise related to his military service.

Lastly, the March 2016 examiner stated that it is not possible to determine the onset of the Veteran's dry eye condition without resort to speculation, as despite the lack of documentation in service treatment records, the Veteran stated that his dry eye condition was present in service.  However, the examiner explained that dry eye condition is the result of failure of one or more three tear secretion systems.  Dry eye condition, resulting from such failure, can occur for "nearly innumerable reasons, and has been demonstrated to be part of the aging process."  The examiner noted that with respect to the effect of microwave radiation on dry eyes, it is mechanically possible for microwaves to lead to damage resulting in dry eye, but that most studies to this effect determine that this is not the case, as "[d]amage sufficient to destroy goblet cells often results in opacification of the cornea as well."  While some studies did note a potential link between prolonged microwave exposure and dry eyes, the examiner concluded that it "would appear that more studies refute dry eye as a result of microwave exposure."  The examiner ultimately concluded that "it is my studied opinion that the Veteran's diagnosed dry eye condition was less likely than not caused by or aggravated by exposure to radiation in service."

The March 2016 examiner provided an October 2016 addendum opinion specific to the Veteran's dry eye condition.  The examiner stated that while some studies do show a link between microwave equipment and dry eye, these studies are based on repeated long term exposure on the time scale of decades, "such as might be found with persons who work outside all of their lives without sun protection.  Similar studies concerning microwave exposure in the short term suggested either no permanent damage with low levels of exposure, or corneal opacification and blindness with high exposure levels."  The examiner further explained that dry eye condition is "sometimes a vague condition, and symptoms may occur with or without the existence of pathology.  It is expected that essentially all people will experience some amount of eye dryness at various point in their lives."  Such dryness may be due environmental conditions.  The Veteran "may have experienced dry eye symptoms while repairing equipment in a windy environment, or perhaps while climbing a radio tower.  Without clinical evidence of dry eye due to pathology rather than due to reaction to environmental conditions, it is impossible to state with any certainty when this patient's diagnosable dry eye condition actually began."  The examiner noted that the only medical evidence of record to form an opinion is the lack of in-service documentation of dry eye, medical literature suggesting microwave radiation does not cause eye dryness without causing more serious conditions, and dry eye condition is generally an age-related condition.

The Board acknowledges that that Veteran had defective vision, corrected by glasses, during his active service.  However, the Veteran's service treatment records do not reflect that the Veteran was diagnosed with or treated for any eye conditions during service.   Service treatment records are also devoid of any relevant complaints or manifestations.  Likewise, at his January 1973 separation examination, ophthalmologic evaluation, ocular motility, and clinical evaluation of the Veteran's pupils was normal.  Additionally, there is nothing to suggest that there were characteristic manifestations sufficient to identify the diagnosed eye disorders during service.  38 C.F.R. § 3.303 (b).

The weight of the evidence reflects that the Veteran's multiple diagnosed eye disorders are unrelated to his active duty.  There is no probative evidence that the Veteran's eye disorder are related to his service.  Post-service treatment records do not reflect complaints, treatment, or diagnoses of eye disorders for several years after separation from service.  Moreover, the March 2015, March 2016, and October 2016 VA medical opinions clearly conclude that the Veteran's multiple diagnosed eye disorders are not related to his in-service exposure to microwave radiation, or otherwise related to service, and instead are likely age-related.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  The VA examiners reached these medical conclusions after a thorough review of the claims file, including the Veteran's contention that his eye disorders were the result of in-service microwave radiation, gas exposure, and exposure to flashing light.

In making this determination, the Board notes the March 2016 and October 2016 opinions with respect to dry eyes, which are certainly less conclusive than the medical opinions with respect to the other diagnosed conditions.  However, the examiner made it clear that a review of medical literature and the available medical evidence supports a finding that the Veteran's dry eyes are not the result of in-service microwave radiation.  To the extent that the Veteran has since reported symptoms of dry eyes in service, despite no such complaint in service treatment records, the Board finds that such symptoms were more likely than not acute and transient in nature, as the result of environmental conditions described by the October 2016 medical opinion.

The Board notes that refractive errors are not considered diseases or injuries for VA purposes, and provide no basis for service connection.  38 C.F.R. §§ 3.303 (c), 4.9; Beno v. Principi, 3 Vet. App. 439, 441 (1992).  In the absence of a superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, hyperopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as those are not a diseases or injuries within the meaning of applicable legislation relating to service connection.  Id.  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless the defect was subjected to a superimposed disease or injury that created additional disability; no such superimposed disease or injury is shown here.  VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45,711  (1990). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  As noted by the Federal Circuit, the Department must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to. Waters v. Shinseki, 601 F.3d 1274 (2010).  The Board has considered the Veteran's statements.  However, the Veteran's statements are insufficient to establish a nexus to his service for the multiple diagnosed eye disorders.  The Board finds that the probative value of the Veteran's general lay assertions are outweighed by the specific, reasoned aforementioned VA medical opinions of record, with the exception of the April 2013 examination as explained above.  VA treatment records do not reflect any relationship between the Veteran's service and his eye disorders.  The VA medical opinions which determined that the Veteran's eye disorders are not related to exposure to microwave radiation, are instead likely age-related, and not otherwise related to his service, are entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  The Board notes that the opinions of the VA examiners are consistent with the medical evidence of record, which does not demonstrate that the Veteran's diagnosed eye disorders are related to his service. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000). 

For the foregoing reasons, the preponderance of the evidence is against the claim of service connection for a bilateral eye disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

						[CONTINUED ON NEXT PAGE]



ORDER

Entitlement to service connection for a bilateral eye disability, claimed as macular degeneration and diagnosed as cataracts, dry eyes, and drusen, to include as due to radiation exposure is denied. 





____________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


